The respective attorneys for the parties to this proceeding have, on this appeal from a judgment of the Supreme Court, Queens County, dated March 22, 1975, entered into a written stipulation, dated July 22, 1975, after a conference in this court on that date, agreeing that the judgment be modified in a specified manner, which agreement was confirmed by letter dated July 24,1975. In accordance with the foregoing, the judgment is modified by amending the assessment schedule set forth in the first decretal paragraph thereof as follows: (1) The total assessment for the year 1969/1970 is reduced from $1,255,000 to $1,192,000. (2) The total assessment for the year 1970/1971 is reduced from $1,255,000 to $1,192,000. (3) The total assessment for the year 1971/1972 is reduced from $1,272,000 to $1,192,000. (4) The total assessment for the year 1972/1973 is reduced from $1,272,000 to $1,150,000. (5) The total assessment for the year 1973/1974 is reduced from $1,272,000 to $1,150,000. As so modified, judgment affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Latham and Shapiro, JJ., concur.